Prospectus Supplement No. 1 Filed Pursuant to Rule 424(b)(3) Filed February 27, 2012 Registration Statement No. 333-177076 PROSPECTUS SUPPLEMENT NO. 1 ARDENT MINES LIMITED This Prospectus Supplement No. 1 to the Prospectus declared effective by the Commission on January 6, 2012 is being filed to disclose the following matters regarding Ardent Mines Limited (the “Company”): As of the date of this Prospectus Supplement, to the knowledge of the Company no shares registered on the registration statement declared effective January 6, 2012 have been sold or traded. The Company also files herewith the following materials which the Company has filed with the Commission since the filing of the Prospectus on January 6, 2012: 1. The Company’s Report on Form 8-K, filed with the Commission on January 6, 2012. 2. The Company’s Report on Form 8-K, filed with the Commission on January 13, 2012. 3. The Company’s Quarterly Report on Form 10-Q for the quarterly period ended December 31, 2011, filed with the Commission on February 21, 2012. The first date on which this Prospectus Supplement will be used is February 27, 2012. The date of this Prospectus Supplement No. 1 is February 27, 2012. TABLE OF CONTENTS Report on Form 8-K, filed with the Commission on January 6, 2012 Report on Form 8-K, filed with the Commission on January 13, 2012 Quarterly Report on Form 10-Q for the quarterly period ended December 31, 2011, filed with the Commission on February 21, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF EARLIEST EVENT REPORTED – JANUARY 5, 2012 ARDENT MINES LIMITED (Exact name of Registrant as specified in its charter) NEVADA 000-50994 88-0471870 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification Number) 100 Wall Street, 21 st Floor New York, NY 10005 (Address of principal executive offices) 778-892-9490 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act  Soliciting material pursuant to Rule14a-12 under the Exchange Act  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Resignation of Luis Feliu as Chief Financial Officer On January 5, 2012, Luis Feliu, the Chief Financial Officer of Ardent Mines Limited (the “Company”) resigned from his position as an officer of the Company. The Company expects to appoint a new Chief Financial Officer during the foreseeable future. # # # 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ARDENT MINES LIMITED By: /s/ Urmas Turu Name: Urmas Turu Title:Interim Chief Executive Officer Date: January 5, 2012 3 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF EARLIEST EVENT REPORTED – JANUARY 12, 2012 ARDENT MINES LIMITED (Exact name of Registrant as specified in its charter) NEVADA 000-50994 88-0471870 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification Number) 100 Wall Street, 21 st Floor New York, NY 10005 (Address of principal executive offices) 778-892-9490 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act  Soliciting material pursuant to Rule14a-12 under the Exchange Act  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Resignation of James Ladner as Member of the Board of Directors On January 12, 2012, Mr. James Ladner resigned from the Board of Directors of Ardent Mines Limited (the “Company”). Mr. Ladner has not expressed any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. # # # 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ARDENT MINES LIMITED By: /s/ Urmas Turu Name: Urmas Turu Title: Interim Chief Executive Officer Date: January 13, 2012 3 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: December 31, 2011  Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-50423 ARDENT MINES LIMITED (Exact Name of Registrant as Specified in its Charter) Nevada 88-0471870 (State or Other Jurisdiction of (IRS Employer Identification Incorporation or Organization) Number) 100 Wall Street, 21 st Floor New York, New York 10005 (Address of principal executive offices) (778) 892-9490 (Registrant's telephone number, including area code) N/A (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer  Accelerated Filer  Accelerated Filer  Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The Issuer had 16,623,391 shares of Common Stock, par value $0.00001, outstanding as of February 20, 2012. ARDENT MINES LIMITED FORM 10-Q December 31, 2011 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Item 2. Management’s Discussion and Analysis of Financial Condition Item 3 Quantitative and Qualitative Disclosures About Market Risk Item 4. Control and Procedures PART II OTHER INFORMATION Item 1 Legal Proceedings Item 1A Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Mine Safety Disclosures Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K SIGNATURE 2 ITEM 1. FINANCIAL STATEMENTS Ardent Mines Limited (An Exploration Stage Company) December 31, 2011 FINANCIAL STATEMENTS Consolidated Balance Sheets (unaudited) F-1 Consolidated Statements of Expenses (unaudited) F-2 Consolidated Statements of Cash Flows (unaudited) F-3 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS F-4 3 ARDENT MINES LIMITED (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) December 31, 2011 June 30, 2011 ASSETS Current Assets Cash $ 9,932 $ 885,978 Prepaid expenses 24,792 - Total Current Assets 34,724 885,978 Property and equipment, net of accumulated depreciation 6,722 3,641 Mining rights 857,756 250,000 TOTAL ASSETS $ 899,202 $ 1,139,619 LIABILITIES AND STOCKHOLDERS’EQUITY (DEFICIT) Current Liabilities Accounts payable $ 324,755 $ 108,904 Accrued liabilities 230,533 94,941 Convertible notes payable 750,000 750,000 Related party advances 8,081 - Derivative liability 36,475 - Total Current Liabilities 1,349,844 953,845 TOTAL LIABILITIES 1,349,844 953,845 Stockholders’ Equity (Deficit) Preferred Stock, $0.00001 par value, 100,000,000 shares authorized, none issued and outstanding - - Common Stock, $0.00001 par value, 100,000,000 shares authorized and 16,013,650 issue and outstanding, respectively 167 160 Additional paid-in capital 10,407,769 6,792,917 Deficit accumulated during the exploration stage (11,004,181) (6,607,303) Accumulated other comprehensive income 145,603 - Total Stockholders’ Equity (Deficit) (450,642) 185,774 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ 899,202 $ 1,139,619 The accompanying notes are an integral part of these unaudited consolidated financial statements.
